Citation Nr: 1604869	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  15-10 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-connected left hip bursitis.

2. Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for sinusitis.

3. Entitlement to service connection for sinusitis.

4. Entitlement to service connection for allergies.

5. Entitlement to service connection for stenosis with spondylolisthesis. 

6. Entitlement to service connection for sciatica.

7. Entitlement to service connection for bruxism.

8. Entitlement to a total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1995.

These matters are on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during an October 2015 Travel Board hearing.  A transcript of that hearing is associated with the claims file. 

During the October 2015 hearing, the Veteran claimed she put in her notice at work because of the impairment caused by her hip condition, making it difficult to sit for stand for long periods of time.  She indicated that if not for the hip disability, she would continue to work.  The United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In light of the Veteran's contentions during the October 2015 hearing, the issue of TDIU has been raised by the record, is part and parcel of the higher rating claim, and is properly before the Board.  Id.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for left hip bursitis, service connection for sinusitis and allergies, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed August 1996 rating decision denied the Veteran's claim for entitlement to service connection for sinusitis.  

2. Additional evidence received since the August 1996 is new to the record and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for sinusitis.  

3. The Veteran's bruxism likely had its initial onset during her active service. 

4.The Veteran's stenosis with spondylolisthesis is as likely as not related to a documented in-service motor vehicle accident.

5. The Veteran's sciatica is as likely as not related to a documented in-service motor vehicle accident or her now service connected spondylolisthesis.


CONCLUSIONS OF LAW

1. The August 1996 rating decision denying service connection for sinusitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2015).

2. New and material evidence has been received sufficient to reopen the claim for entitlement to service connection for sinusitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2015).

3. The criteria for service connection for bruxism have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2015).

4. The criteria for service connection for stenosis with spondylolisthesis have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2015).

5. The criteria for service connection for sciatica have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Veteran's claims being adjudicated are granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

I. New and Material Evidence

The Veteran's claim for entitlement to service connection for sinusitis was previously denied in an August 1996 rating decision.  The Veteran did not file new evidence or a notice of disagreement within one year, and the determination became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a), 20.302, 20.1103.  However, previously denied claims may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Regardless of how the RO ruled on the question of reopening, the Board must decide that matter in the first instance.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the initial question before the Board is whether new and material evidence has been presented to reopen the claim.

At the time of the August 1996 rating decision, the claims file included the Veteran's service treatment records.  The RO denied the Veteran's claim for service connection for sinusitis because there was no showing of a chronic condition in service.

The Veteran filed her current claim in October 2011.  Considerable additional evidence has been added to the claims file, including a September 2015 letter from Dr. C.B. indicating that the Veteran's sinusitis is consistent with exposure to allergens like those she encountered in the military.  

As such, the Board finds that new and material evidence has been presented and the Veteran's claim for entitlement to service connection for sinusitis is reopened.  

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004).

A. Bruxism

The Veteran submitted private treatment records noting treatment for bruxism in July 2011.  Her service treatment records are negative for a diagnosis of bruxism.  However, they do note that she was prescribed a night guard.  She testified during the October 2015 hearing that she was prescribed a night guard to treat her complaints of grinding her teeth (bruxism), and that she has continued to use a night guard since that time.  There is no evidence contradicting there statements.  Indeed, the Board notes that night guards are widely prescribed to treat bruxism.  See http://www.ada.org/~/media/ADA/Publications/Files/patient_49.ashx; http://www.medscape.com/viewarticle/751625. 

As such, the Board affords the benefit-of-the-doubt to the Veteran and finds that service connection for bruxism is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

B. Stenosis with Spondylolisthesis 

An October 2015 letter from Dr. T.S. indicates that the Veteran currently suffers from stenosis with spondylolisthesis.  The requirements for Shedden element (1) have been met.  

During the October 2015 hearing, the Veteran competently and credibly testified to a car accident sustained in service in 1975.  Her service treatment records also include a Report of Medical History from 1979 indicating that she was involved in an automobile accident in June 1975.  Accordingly, the requirements for Shedden element (2) have been met.  

An October 2015 letter from Dr. A.M. indicates that the Veteran's has "degeneration in her lumbar spine that is consistent with an impact injury."  Dr. A.M. further stated that the Veteran's injuries are consistent with the car accident she had while in service and that it is more than 50 percent probable that the Veteran's military duties aggravated her condition.  She also explained that other areas of the Veteran's spine have not deteriorated at the same speed so it is not normal degeneration.  As such, the Board finds that the requirements for Shedden element (3) have been met.  

The Board acknowledges that the January 2015 VA medical examiner indicated that without medical records relating to the Veteran's claimed June 1975 automobile accident, the examiner would have to resort to speculation in determining whether the Veteran's back condition was caused by or is the result of military service.  However, the evidence is at least in equipoise, and in applying the benefit-of-the-doubt rule, the Board finds that service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015). 

C. Sciatica

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

During the VA examination in January 2015, the examiner noted that the Veteran has radicular pain affecting the lower extremities involving the sciatic nerve.  Accordingly, the requirements for Wallin element (1) have been met.  As noted above, the Board finds that service connection is warranted for the Veteran's claimed stenosis with spondylolisthesis.  As such, the requirements of Wallin element (2) have been met.  

Finally, the October 2015 letter from Dr. T.S. notes that the Veteran complained of back problems since 1975 with pain extending down both lower extremities.  Dr. T.S. indicated that the Veteran has "lumbosacral radicular pain secondary to spondylolisthesis".  The October 2015 letter from Dr. A.M. notes that the Veteran's pain in both legs and feet is consistent with the car accident she had in service and more than 50 percent probable that the Veteran's military service accelerated the condition.  The requirements of Wallin element (3) have been met.      

In applying the benefit-of-the-doubt rule, the Board finds that service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).


ORDER

New evidence having been received, the Veteran's claim for entitlement to service connection for sinusitis is reopened.

Service connection for bruxism is granted.

Service connection for stenosis with spondylolisthesis is granted.

Service connection for sciatica is granted.


REMAND

During the October 2015 Travel Board hearing, the Veteran indicated that her service-connected left hip bursitis had increased in severity since her last VA examination in February 2012.  Specifically, she stated that her hip has a decreased range of motion and that it gives out more frequently.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  Therefore, an examination should be arranged.  In addition to an examination, the Board should obtain any updated private and VA treatment records.

As for the Veteran's claims for service connection for sinusitis and allergies, she maintains that her allergies and sinusitis were treated "numerous times" during service.  She additionally noted exposure to the 
The January 2015 VA examiner found that the conditions were less likely than not related to service.  The examiner's rationale is incomplete.  The examiner stated that there was no evidence for referral for specialist evaluation or a chronic medication prescription for the conditions in service.  However, the examiner failed to address the "chronic sinusitis" diagnosis in service (see July 1994 note) or address how any exposure to burning oil and air pollutants could impact her medical conditions.

In a letter dated in September 2015, Dr. C.B. indicated that he had been treating the Veteran allergies and sinusitis for several years.  He further stated that the Veteran's military duties "may have directly contributed to her chronic respiratory problems, specifically her sinusitis, allergies..."  Dr. C.B. went on to state that these conditions are "consistent with exposure to allergens."  

Neither of the above opinions are adequate to decide the issues of service connection for sinusitis and allergies.  The VA examiner failed to address pertinent evidence in the claims file or the Veteran's competent lay history.  The opinion from Dr. C.B. is too speculative to support a grant of service connection.  See Obert v. Brown, 5 Vet. App. 30, 33   (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).   Thus, the matter must be Remanded for an new opinion.

As noted above, the Board finds that the record has raised an inferred claim for a TDIU rating.  Rice v. Shinseki, supra.  In light of Rice v. Shinseki, and the fact that the Veteran has not received appropriate notice regarding this issue, and that this issue is inextricably intertwined with the other issues on appeal, to include her now service connected low back and sciatica disabilities, which need to be rated, the claim for a TDIU rating must also be remanded for further development.


	(CONTINUED ON NEXT PAGE)



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With regard to the claim for a TDIU rating, ensure VCAA compliance and afford the Veteran the opportunity to submit additional argument and evidence on the claim.

2. After obtaining any necessary releases, obtain any outstanding VA or private treatment records.  All records obtained should be associated with the claims file.  If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e).

3. After obtaining any additional records, schedule the Veteran a VA examination to evaluate the current severity of her service-connected left hip bursitis.  The Veteran should be properly notified of the examination and of the consequences of her failure to appear.

The claims folder must be made available to and reviewed by the examining physician.  All indicated tests and studies should be accomplished and all pertinent signs and symptoms necessary for rating the disability should be reported in detail.

4. After obtaining any additional records, schedule the Veteran for a VA examination to evaluate the nature and etiology of her current sinusitis and allergies.  The claims file must be made available to the examiner for review, and the examiner must indicate that the claims file was reviewed.   

The examiner should opine whether it is as least likely as not (a 50 percent probability or greater) that the Veteran's diagnosed sinusitis and allergies had their onset in service or were otherwise causally related to service.  The examiner should specifically address July 1994 note the referenced/diagnosed "chronic sinusitis", the Veteran's competent report of being exposed to hazardous smoke (burning oil wells) and other air pollutants, and her report experiencing chronic sinus and allergies problems since that time.

The supporting rationale for all opinions expressed must be provided.  The examiner must acknowledge and discuss the lay statements of record.  All findings and conclusions should be set forth in a legible report.

5. After the above is completed, and any other development deemed necessary, readjudicate the claims to include the claim for TDIU.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


